Citation Nr: 0329285
Decision Date: 10/27/03	Archive Date: 02/11/04

Citation Nr: 0329285	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  94-24 768	)	DATE OCT 27 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with secondary degenerative arthritis, currently evaluated as 
40 percent disabling.  

2.  Entitlement to an increased rating for fracture, right 
medial malleolus with traumatic arthritis and chronic 
synovitis of the right ankle, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine and left ankle, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


VACATUR

On June 2, 2003, the Board of Veterans' Appeals (Board) 
entered a decision in this appeal denying the benefits 
sought.  In February 2003, the Board directed that the 
veteran be scheduled for a VA examination in connection with 
this appeal.  The veteran was thereafter notified that an 
examination had been scheduled in April 2003, but he failed 
to report for the examination.  The Board stated that the 
record contained no request to reschedule the examination or 
any indication that the veteran had contacted VA to explain 
why he had failed to report for the examination.  The Board 
found that the veteran had presented no evidence of good 
cause for his failure to report for the scheduled examination 
and denied the appeal pursuant to the provisions of 38 C.F.R. 
§ 3.655(b) (2003).  

However, in correspondence received at the Board in July 
2003, the veteran presented evidence of good cause for his 
failure to report for the scheduled examination.  The veteran 
said that he had received the notification letter to report 
for the examination at a time when he was out of state on an 
emergency trip to assist his ailing mother-in-law and was 
therefore unable to keep the appointment set forth in the 
notification.  The veteran requested that he be re-scheduled 
for another examination.  

In view the foregoing, the Board will vacate the June 2, 
2003, decision in this appeal pursuant to 38 C.F.R. § 20.904 
(2003) in order to ensure due process and provide the veteran 
with an opportunity to undergo a VA examination in this case.  
The veteran's Motion for Reconsideration is rendered moot by 
the action taken herein.  




ORDER

The Board decision of June 2, 2003, in the above-captioned 
appeal is vacated.  


REMAND

In view of the Board's action above, it is necessary to 
remand this case in order to schedule the veteran for another 
VA examination.  

The record also discloses that the veteran was furnished with 
notification of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, by letters from the RO dated in July 
and September 2001.  Both of these letters dealt with 
evidence needed to substantiate service connection claims 
when only increased rating claims were at issue.   In 
addition, both letters gave the veteran 60 days to respond to 
VA requests for evidence and information in support of his 
appeal.  The RO should ensure that the veteran is properly 
notified of his rights and responsibilities under the VCAA, 
taking into account the recent decision of the United States 
Court of Appeals for the Federal Circuit invalidating the 30-
day time limit set forth in 38 C.F.R. § 3.159(b)(1) (2003), 
for responding to VA requests to claimants for evidence and 
information in support of their claims.  The Federal Circuit 
held that the 30-day time limit was incompatible with the 
statute under which it was promulgated.  The Federal Circuit 
stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to any 
pending claim.    The RO should inform 
the veteran that any evidence and 
information submitted by him in response 
to VA's request must be received within 
one year of the date of the letter and 
that the veteran should inform the RO if 
he desires to waive the one-year period 
for response.  

2.  The veteran should be afforded a VA 
orthopedic  examination in order to 
determine the current severity of his (1) 
lumbosacral strain with secondary 
degenerative arthritis; (2) fracture, 
right medial malleolus with traumatic 
arthritis and chronic synovitis of the 
right ankle; and (3) degenerative 
arthritis of the thoracic spine and left 
ankle.  All indicated studies, including 
X-rays, should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to describe any 
weakened movement in the veteran's lumbar 
and thoracic spine and right and left 
ankles, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use.  The 
examiner is requested to express such 
findings in additional degrees of lost 
range of motion of the affected joint, if 
feasible.  If the veteran describes 
flare-ups of pain, the examiner is 
requested to offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
and, if feasible, to express this in 
additional 


degrees of lost range of motion of the 
affected joint during flare-ups.  If the 
examiner is unable to offer an opinion as 
to the extent of any additional 
disability during a flare-up, he should 
so state.  If the veteran does not have 
pain or any of the other factors noted 
above, that fact should be noted.  Any 
opinion or conclusion expressed should be 
accompanied by a rationale.  

3.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues 
currently on appeal.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  However, he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


Citation Nr: 0310679	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for 
lumbosacral strain with secondary degenerative 
arthritis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for 
fracture, right medial malleolus with traumatic 
arthritis and chronic synovitis of the right ankle, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine and left ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957, and from June 1958 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating greater than 20 
percent for lumbosacral strain with secondary degenerative 
arthritis, denied a rating greater than 10 percent for 
fracture, right medial malleolus with traumatic arthritis and 
chronic synovitis of the right ankle, and denied a rating 
greater than 10 percent for degenerative arthritis of the 
thoracic spine and left ankle.  By October 1997 rating 
decision, the RO increased the evaluation for the right ankle 
disability to 20 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In March 1999, the Board 
remanded the claims for further evidentiary development.  In 
a decision, dated in April 2000, the RO increased the 
evaluation for the lumbosacral strain with degenerative 
arthritis to 40 percent.  This issue remained in appellate 
status despite this increase.  Id.  In March 2001, the Board 
remanded the claims for further evidentiary development.  


FINDING OF FACT

The veteran, without good reason, failed to report for a VA 
examination scheduled in conjunction with his the claims on 
appeal.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for lumbosacral strain with secondary 
degenerative arthritis be denied.  38 C.F.R. § 3.655 (2002).

2.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for fracture, right medial malleolus with 
traumatic arthritis and chronic synovitis of the right ankle 
be denied.  38 C.F.R. § 3.655 (2002).

3.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for degenerative arthritis of the thoracic 
spine and left ankle be denied.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board further notes that a recent case, Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
invalidated certain provisions of the regulations 
implementing the VCAA.  However, as explained below, these 
claims are being denied under 38 C.F.R. § 3.655, and there is 
nothing in this case which impacts the Board's decision.  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  In 
April 2003, the Board attempted to schedule the veteran for 
an examination for the claimed disabilities in issue.  
However, the veteran failed to report for his examination.  
In cases such as this, where a claim is denied as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


II.  Increased Ratings

The Board finds that the veteran, without good reason, failed 
to report for a VA examination scheduled in conjunction with 
his increased ratings claims for increased ratings for his 
lumbosacral strain with secondary degenerative arthritis, his 
right medial malleolus with traumatic arthritis and chronic 
synovitis of the right ankle, and his degenerative arthritis 
of the thoracic spine and left ankle.  In this regard, the 
evidence is as follows: in February 2003, the Board directed 
that the veteran be scheduled for an examination; in April 
2003, the veteran was notified that an examination had been 
scheduled on April 21, 2003; the veteran failed to report for 
his examination; there is no record of a request to 
reschedule the examination.  

The provisions of 38 C.F.R. § 3.655 direct, in pertinent 
part, that:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The VA examination was requested in order to assist in the 
proper resolution of the veteran's increased ratings claims.  
The veteran neither appeared for, or requested to reschedule, 
his examination.  He did not contact VA to explain why he did 
not report for the examination.  He has not presented any 
evidence of "good cause" for failing to report to the 
scheduled VA examination.  Therefore, the provisions of 38 
C.F.R. § 3.655(b) are  for application and direct that the 
veteran's increased ratings claim must be denied.  


ORDER

An increased rating for lumbosacral strain with secondary 
degenerative arthritis is denied.  

An increased rating for fracture, right medial malleolus with 
traumatic arthritis and chronic synovitis of the right ankle 
is denied.  

An increased rating for degenerative arthritis of the 
thoracic spine and left ankle is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


